

Exhibit 10.2


EMPLOYMENT AGREEMENT


THIS AGREEMENT, made and entered into this _____ day of __________, ____, by and
between PATRICK INDUSTRIES, INC., an Indiana corporation, hereinafter referred
to for convenience as “PATRICK”, and ___________________, hereinafter referred
to for convenience as “EMPLOYEE,”
RECITALS:
A.  Patrick desires to continue the employment of Employee, and Employee desires
to continue his employment with Patrick under the terms and conditions set forth
in this Agreement.
B.  Patrick is a manufacturer of building products and materials for sale to the
Manufactured Housing and Recreational Vehicle Industries in the United States,
and a supplier of products to other markets, including furniture, marine,
architectural, and automotive, and an independent wholesale distributor of
pre-finished wall and ceiling panels, particleboard, hardboard siding, roofing
products, high pressure laminates, passage doors, building hardware, insulation,
and other related products (“Patrick’s Business”).
C.  Employee has been or will be employed in the position of
____________________________.  This Agreement shall be deemed amended to reflect
any actual change in the position, duties, or responsibilities of Employee.
D.  Employee has or will become acquainted with the affairs of Patrick, its
officers and employees, its services, products, business practices, business
relationships, and the needs and requirements of its customers or prospective
customers, trade secrets, Intellectual Property, Works, Confidential
Information, and other property that is proprietary to Patrick.  This Agreement
is entered into to protect each of these interests of Patrick and Patrick’s
goodwill, and to prevent unfair competition in the event of the use or
disclosure of Confidential Information or trade secrets by Employee.
NOW, THEREFORE, in consideration of Employee’s continued employment by Patrick,
acknowledged by the parties as valuable consideration and for other valuable
consideration, the parties hereby agree as follows:

 
 

--------------------------------------------------------------------------------

 

1.           Employment and Compensation.  Employee is hereby employed by
Patrick, and he shall assist in Patrick’s business by performing the duties,
having the responsibilities, and by performing such other services for Patrick
as may from time to time be assigned by Patrick to him.  All services performed
by Employee for Patrick shall be performed in accordance with Patrick’s
instructions relating thereto.  Employee’s job performance shall be subject to
regular review and evaluation by Patrick.  Employee’s employment with Patrick
shall be on a full-time basis and, while employed by it, he shall not engage,
directly or indirectly, in any activity, employment or business venture, whether
or not for remuneration, that might reasonably be expected to be detrimental to
Patrick, conflict with his commitment and loyalty to Patrick, result in a
conflict of interest, or adversely affect the proper performance of his
duties.  Patrick shall pay Employee an annualized salary of
______________________________________($XXXXXXXXX).  Employee shall be eligible
for such benefits as are made available to all other full-time salaried
employees of Patrick, as such benefits are amended from time to time by Patrick,
including, but not limited to, medical and health insurance
programs.  Employee’s salary shall be subject to review periodically by Patrick
in accordance with its customary salary review process.
2.           Term.  This agreement and Employee’s employment hereunder shall
continue on an at-will basis until terminated by one of the parties hereto.
In the event Patrick terminates Employee’s employment without cause during this
agreement, Patrick shall make a separation payment to Employee equivalent
to___ months of his salary (payable in equal installments over the ___ month
period after the termination of his employment).
The parties understand and agree that Employee’s resignation from employment,
for any reason, with or without cause, shall not result in any obligation by
Patrick to make any separation payment to him.  Furthermore, as a condition
precedent to the payment of separation pay to Employee after this Agreement is
terminated without cause by Patrick during the Agreement, Employee and Patrick
shall sign a Mutual Release of Claims in a form satisfactory to Patrick and
Employee.  All obligations of Employee contained in paragraphs 3 through 7,
inclusive hereof, shall survive the termination of this Agreement

 
 

--------------------------------------------------------------------------------

 

and his employment hereunder.  Additionally, any amounts owed by Employee to
Patrick shall be deducted from the separation pay that is paid to him.  Except
to the extent otherwise provided by applicable state or federal law, benefits
shall cease upon termination of employment for any reason.
For purposes of this Agreement, termination for “cause” means Employee’s: (a)
commission of an act of dishonesty, fraud, theft, or embezzlement; (b) sabotage
or intentional failure to act on the direction of an Officer or the Board of
Directors of Patrick or any affiliate; (c) engagement, directly or indirectly,
in a business or occupation (as a proprietor, partner, officer, shareholder, or
employee, or otherwise) in competition with Patrick or any of its affiliates, or
his commission of a breach of paragraphs 3 through 7 of this Agreement; (d)
other material breach of this Agreement; (e) indictment or conviction for a
felony violation of a criminal law, other than motor vehicle offenses; (f) the
use or possession of illegal drugs; or (g) failure to achieve and/or perform, to
Patrick’s satisfaction, Employee’s duties and responsibilities (other than due
to disability); provided, however, that no termination may take place under this
subparagraph (g) unless and until Employee has been given at least forty-five
(45) days’ prior written notice of the deficiency which shall provide him with
an opportunity to correct it, and at the end of such period Patrick may, if it
desires, terminate his employment if it determines that he has not performed or
corrected any deficiency in a manner satisfactory to Patrick.
Employee agrees to give Patrick at least thirty (30) days’ prior written notice
of his resignation of employment.  If Employee provides such notice of
resignation, Patrick may, after receiving such notice, move the effective date
of Employee’s resignation to an earlier date by providing notice of same to
Employee, and such action by Patrick shall not be deemed a termination without
cause under this Agreement.  Rather, the Employee’s effective date of
resignation shall be the date so designated by Patrick.
3.  Confidential Information and Records
A.  Confidential Information Defined.  Employee has or may have access to or
knowledge of trade secrets and other information about Patrick which is
confidential or proprietary to Patrick, including but not limited to (1)
information about Patrick, Patrick’s Business, its employees and its products
and services; (2) techniques, technical

 
 

--------------------------------------------------------------------------------

 

know-how, methods, and formulations; (3) hardware, software and computer
programs, and technology used by Patrick; (4) the customer/client database and
other information about Patrick’s customers/clients, such as contacts, criteria,
requirements, specifications, policies, or other similar information; (5)
relationships with other service providers, partners, and contractors; (6)
vendor and supplier information; (7) marketing plans and concept; (8) fee, rate,
and price information; (9) sales, costs, profits, profit margins, salaries, and
other financial information pertaining to Patrick or Patrick’s Business; and
(10) information pertaining to Patrick’s customers, including but not limited
to, personal information such as names, addresses, e-mail addresses, financial
information, and any information concerning personal matters or preferences of
same.  (All collectively referred to as “Confidential Information”).
B.  Use and Disclosure of Confidential Information.  Employee acknowledges that
the disclosure of any Confidential Information to an unauthorized third party
would be extremely detrimental and prejudicial to Patrick.  Therefore, Employee
shall keep confidential and shall not use or disclose any Confidential
Information to anyone except Patrick or Patrick’s authorized
representatives.  Employee shall use such Confidential Information only in the
course of Employee’s duties as an employee of Patrick and for no other
purpose.  Employee shall follow all company policies and procedures to protect
all Confidential Information and shall take any additional precautions necessary
under the circumstances to preserve and protect the use or disclosure of any
Confidential Information at all times.
C.  Duty Not to Use or Disclose After Termination.  These confidentiality
obligations shall continue as long as the Confidential Information and/or
records remain confidential and shall survive both the termination of this
Agreement and the termination of Employee’s employment with Patrick.
D.  Public Information.  From time to time, Patrick may, for its own benefit,
choose to place certain Confidential Information or records of Patrick in the
public domain.  The fact that such Confidential Information may be made
available to the public in a limited form and under limited circumstances does
not change the confidential

 
 

--------------------------------------------------------------------------------

 

and proprietary nature of such information,  and does not release Employee from
his duties with respect to such Confidential Information as set forth in this
Agreement.
4.  Ownership of Documents and Return of Material Upon Termination
A.  Ownership of Records and Copies.  Any and all documents, records and copies
of records, including but not limited to hard copies or copies stored on a
computer or disk, e-mail, databases, etc. pertaining to Intellectual Property,
Works, or Confidential Information (collectively “Patrick Documents”) that are
made or received by Employee in the course of his employment shall be deemed to
property of Patrick.  Employee shall use Patrick Documents and information
contained in them only in the course of Employee’s employment for Patrick and
for no other purpose.  Employee shall not use or disclose any Patrick Documents
or copies of Patrick Documents to anyone except to authorized representatives of
Patrick.
B.  Return Upon Termination.  Upon termination of employment for any reason,
Employee shall immediately deliver to Patrick all of Patrick’s Documents and all
other property of Patrick in Employee’s possession or under Employee’s custody
or control.
5.  Restrictive Covenants
A.  Non-Competition.  During the Restricted Period, Employee agrees that he
shall not, directly or indirectly, render services to, become employed by,
associated with, participate or engage in, or otherwise become connected with
(other than solely as a less than five percent (5%) investor through purchases
of securities in a publicly traded company) any person, partnership,
corporation, or other entity engaged in a business competitive to that of the
Company and its subsidiaries in any state where the Company has customers during
the term of Employee’s employment with the Company and will not solicit any
customer of the Company on behalf of any business competitive to the Company.
For the purpose of this agreement, a business shall be deemed to be competitive
to that of the Company and its subsidiaries if such business is primarily
engaged in the manufacture, distribution, and sale of materials for use in the
manufactured housing, recreational vehicle, furniture, or aluminum extrusions
industries.

 
 

--------------------------------------------------------------------------------

 

Further, in consideration of this agreement and as a condition to the Company’s
obligations hereunder, Employee agrees that he will not, without prior written
authorization of the Board of Directors of Company, at any time use or disclose
to any person or entity not legally entitled thereto any confidential
information relating to the business of the Company and its subsidiaries
obtained by him while in the Company’s employ and, further, after the Employee
leaves the employ of the Company, he shall not take with him, without the
President’s prior written consent, any documents or reproductions thereof, data,
calculation or copies thereof, or any nonpublic information of any kind
pertaining to the Company and its subsidiaries.
It is agreed by the parties that the time, territory, product and business
activities limitations, and definitions contained herein are reasonable in all
respects.  In the event Employee shall violate his agreement of noncompetition
or nondisclosure, or both, Company shall be relieved from the payment of any
further benefits which would otherwise be payable to the Employee under the
terms hereof.
It is the desire and intent of the parties that the foregoing provisions of this
Section 5 shall be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is
sought.  Accordingly, if any particular provision of this Section 5 shall be
adjudicated to be invalid or unenforceable, the parties agree that such
provision shall be amended to limit enforcement to the extent required by law
and/or public policy and the provision shall be enforced as amended, such
amendment to apply only with respect to the operation of such provision of this
Section 5 in the particular jurisdiction in which such adjudication is made.
B.  Non-Solicitation.  During the Restricted Period, Employee SHALL NOT contact
or solicit either for Employee or for others, any of Patrick’s Customers or
Clients or any prospective Customers or Clients with whom Employee has had
contact or solicited at any time in the twenty-four (24) month period of time
preceding the termination of Employee’s employment, to (1) divert or influence
or attempt to divert or influence any business of Patrick to a Competitor of
Patrick; (2) market, distribute, sell,

 
 

--------------------------------------------------------------------------------

 

or provide products or services in competition with Patrick; or (3) otherwise
interfere in any fashion with Patrick’s business or operations then being
conducted by Patrick.
C.  No Hire.  During the Restricted Period, Employee shall not hire, employ, or
attempt to hire or employ any person who is an employee of Patrick, or who was
within the preceding twelve (12) month period an employee of Patrick, or in any
way (1) cause or assist or attempt to cause or assist any employee to leave
Patrick; or (2) directly or indirectly seek to solicit, induce, bring about,
influence, promote, facilitate, or encourage any current employee of Patrick to
leave Patrick to join a Competitor, Vendor, Supplier, Customer or Client, or
otherwise.
D.  Non-Disparagement.  Employee shall not make any negative or disparaging
remarks about Patrick to any Competitor, Vendor, Supplier, Customer, Customer’s
employees, prospective Customer or other employee of Patrick, or to the media or
to any other person.
E.  Definitions.
1.  Restricted Period.  “Restricted Period” shall mean the period of time during
Employee’s employment with Patrick and for a period of one (1) year from the
date of termination of Employee’s employment with Patrick for any reason.  In
the event of a breach of this Agreement by Employee, the Restricted Period shall
be extended automatically by the period of the breach.
2.  Competitor.  A “Competitor” shall mean any person or entity that competes
with Patrick in Patrick’s Business.
3.  Customer or Client Defined.  A “Customer” or “Client” of Patrick is any
person or entity which, within the preceding twelve (12) month period, used or
purchased or contracted to use or purchase any services or products from
Patrick.
F.  Permissible Ownership Interest by Employee.  The prohibitions in this
Section shall apply to any employment with, involvement or engagement in, or
control of, another business or entity, whether as an employee, owner, manager,
director, officer, agent, sole proprietor, joint venturer, partner, member,
shareholder, independent

 
 

--------------------------------------------------------------------------------

 

contractor, or other capacity, however, these prohibitions shall not prevent the
ownership of stock which is publicly traded, provided that (1) the investment is
passive; (2) Employee has no other involvement with the corporation; (3)
Employee’s interest is less than five (5%) percent of the shares of the company;
and (4) Employee makes full written disclosure to Patrick of the stock at the
time that the Employee acquires the shares of stock.
6.  Remedies.  Upon any breach of this Agreement by Employee, Patrick shall be
entitled to each of the following remedies which shall be deemed cumulative:
A.  Injunctive Relief.  The parties agree that any violation by Employee of
paragraphs 3 through 5 of this Agreement will cause Patrick to suffer
irreparable harm for which Patrick will not have an adequate remedy at
law.  Therefore, if Employee threatens to violate or violates any such provision
of this Agreement, Patrick shall be entitled to injunctive relief, including,
but not limited to, a temporary restraining order and/or a preliminary or
permanent injunction to restrain or enjoin any violation or threatened violation
of this Agreement.  Patrick shall be entitled to immediate injunctive relief
without notice and without the posting of any bond.  Patrick’s right to
injunctive relief shall be in addition to, and not in lieu of, any other remedy
that may be sought by Patrick.
B.  Damages.  To the extent calculable, Patrick shall be entitled to recover
from Employee, monetary damages, including lost profits.  For purposes of
determining such damages, the parties agree that any gross profits earned by
Employee as a direct or indirect result of any activity of Employee in violation
of this Agreement shall be deemed “lost profits” of Patrick.
C.  Costs, Expenses, and Attorney’s Fees.  The substantially prevailing party
shall be entitled to recover from the other party all costs, expenses and
reasonable attorneys’ fees incurred in seeking either enforcement of this
Agreement or damages for its breach or in defending any action to challenge or
construe the terms of this Agreement.
D.  Prejudgment Interest.  Patrick shall be entitled to recover prejudgment
interest on all amounts recovered in the amount of ten (10%) percent per annum.
E.  Other Legal or Equitable Remedies.  Patrick shall be entitled to pursue any
other legal or equitable remedies that may be available to Patrick.

 
 

--------------------------------------------------------------------------------

 

F.  Claims by Employee.  Any claim or cause of action by Employee against
Patrick shall not constitute a defense to the enforcement of the restrictions
and covenants set forth in this Agreement and shall not be used to prohibit
injunctive relief.
7.  Statutory and Common Law Duties.  The duties Employee owes to Patrick under
this Agreement shall be deemed to include federal, statutory, and the common law
obligations of the Employee, and does not in any way supersede or limit any of
the obligations or duties Employee otherwise owes to Patrick.  This Agreement is
intended, among other things, to supplement the provisions of the Indiana Trade
Secrets Act, as enacted and amended from time to time.
8.  Jurisdiction and Venue; Governing Law.  Any action to enforce, challenge, or
construe the terms or making of this Agreement or to recover for its breach
shall be litigated exclusively in a state court located in Elkhart County,
Indiana, or in a federal court located in the Northern District of Indiana,
except that Patrick may elect, at its sole discretion, to litigate the action in
the county or state where any breach by Employee occurred or where the Employee
can be found.  Employee hereby waives any defense of lack of personal
jurisdiction, improper venue, or forum non convenieno.  This Agreement and the
performance by the parties under this Agreement shall be governed by the laws of
the State of Indiana, notwithstanding the choice of law provisions of the venue
where the action is brought, where the violation occurred, or where the Employee
may be located.
9.  Severability.  The restrictions contained in this Agreement are reasonable
and necessary to safeguard the protectable interests of Patrick.  Should any
part of this Agreement be unenforceable or invalid for any reason, the remainder
of this Agreement shall be deemed valid and enforceable and shall be enforced to
the greatest extent possible under the then existing law.
10.  Entire Agreement, Modifications, Interpretation.  This Agreement, with the
Officer’s Retirement Agreement, constitutes the entire agreement by and between
Patrick and Employee and shall supersede all prior and contemporaneous
agreements, representations, and understandings, whether written or oral, except
obligations imposed by law which shall be deemed a part of this Agreement.  Any
amendment of, change to, or modification of this Agreement shall be effective
only if such amendment, change, or

 
 

--------------------------------------------------------------------------------

 

modification is in writing and signed by an authorized representative of
Patrick.  This Agreement shall be construed as a whole, according to its fair
meaning, and not construed for or against either party.  This Agreement may be
executed in counterparts, each of which shall be deemed an original but all of
which shall constitute but one and the same Agreement.
11.  Successors.  This Agreement shall inure to the benefit of and may be
enforced by Patrick and it respective legal representatives, successors, and
assigns, and shall be binding on Employee and his personal representatives.  As
this Agreement is personal in nature as to Employee, it may not be assigned by
him.
12.  Nonwaiver.  Failure of either party to insist in any one or more instances
upon performance of any provision hereof or to pursue any right hereunder shall
not be construed as a waiver of such provision or the relinquishment of such
right.
13.  Employee Warranties.  Employee represents and warrants that his employment
with Patrick and the performance of this Agreement will not violate any express
or implied obligation to any former employer or other party.  Employee further
represents that he has not brought with him and will not use or disclose during
his employment with Patrick any information, documents, or materials subject to
any legally enforceable restrictions or obligations as to confidentiality or
secrecy.  Furthermore, Employee shall not make any agreements with, or
commitments to, any person, firm, or corporation that would prevent, restrict,
or hinder the performance of his duties or obligations under this Agreement.  In
addition, Employee agrees that he shall share a copy of this Agreement with any
subsequent employer in order to ensure that there is no violation hereof, and he
consents to Patrick sharing a copy of this Agreement with any such employer.
THE PARTIES HERETO ACKNOWLEDGE THAT THEY HAVE READ THIS AGREEMENT, UNDERSTAND
IT, AND AGREED TO BE BOUND BY ITS TERMS.  They further acknowledge that they
have exercised due diligence in reviewing this Agreement, and that each has had
adequate opportunity to consult with legal counsel or other advisors to the
extent that each deemed such consultation necessary.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed on its
behalf and its corporate seal to be affixed and attested by its officers
thereunto duly authorized, and Employee has herein set his hand and seal the day
and year first above written.


PATRICK INDUSTRIES, INC.




By:  _____________________________________


Printed:  __________________________________


Title:  ____________________________________




EMPLOYEE
By:  ______________________________________


Printed:  __________________________________

 
 
